 

 

Case 4:18-cr-00575 Document 223 Filed on 09/06/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

United States of America,
Plaintiff,
Criminal Action H-18-575

versus

Jack Stephen Pursley,

COR Or COR Or SOr (OP SOD OD (OD

Defendant.

Jury Verdict
We, the jury, find the defendant, Jack Stephen Pursley:

[Guilty or Not Guilty]

On Count One Gu x :

On Count Two Gu ly ‘
On Count Three Levi | hy ; and

On Count Four b vel Wy .

F-b - 149
Date Foreman of the Jury

 
